Citation Nr: 0738878	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a herniated nucleus pulposis, L5-S1, with 
radiculopathy extending to the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of February 2005.  The veteran presented testimony before the 
Board in August 2007; a transcript of that hearing was 
produced and has been included in the claims folder for 
review.  During that hearing, the veteran withdrew his claim 
for entitlement to service connection for a left leg 
disability.  As such, only one issue remains on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected lower back disability is 
manifested by complaints of pain and limitation of motion; 
there is objective evidence showing atrophy, neuropathy, and 
muscle spasms.

3.  That same evidence does not show favorable or unfavorable 
ankylosis of the lumbar segment of the spine.

4.  The medical evidence does not show pronounced or severe 
neurological symptoms, and that same evidence does not 
suggest that the veteran has been prescribed bed rest for 
periods of four weeks or longer.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
disability of the lumbar segment of the spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 5242 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in May 2005 by the agency of original 
jurisdiction (AOJ).  This letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for an 
increased evaluation.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran 
underwent a back-specific examination in December 2004 and 
the results from that examination have been included in the 
claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  It is noted that the veteran provided testimony 
before the Board in August 2007.  During that hearing, the 
veteran described his disability and how it affected his 
daily activities.  He further talked about the pain produced 
by the disability along with the restrictions produced in his 
movement.  The appellant was given notice that the VA would 
help him obtain evidence but that it was up to the appellant 
to inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  To explain it a different way, notice as 
to the assignment of an effective date is not required 
because the claim for an increased evaluation is being denied 
at this time and no effective date is being set.  Hence, the 
veteran is not prejudiced by the lack of this element of 
notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased evaluation claims.  He has 
been advised of the evidence considered in connection with 
his appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The veteran's disability has been assigned a 20 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5242 (2007).  
Under the criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2007).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2007).

The criteria further provides that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(2007) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

As noted above, the veteran underwent a VA examination of his 
spine in December 2004.  Prior to the physical examination, 
the veteran complained of pain radiating down to his left 
lower extremity.  He told the doctor that he had taken "pain 
killers" and tried physical therapy.  He also said that he 
was receiving epidural steroid injections for pain relief and 
comfort.  Additionally, the veteran stated that when he has 
flare-ups of pain, he was functionally impaired.  He did not 
walk with the aid of cane and did not use a back brace.  It 
was further noted that the veteran could perform "all normal 
daily activities" without limitations.  

On examination, the doctor notes that the veteran's sensation 
to touch was slightly diminished in the S1 distribution.  
Otherwise, the left lower extremity was "normal".  The 
lower back showed no tenderness to palpation and no cutaneous 
disorders were reported.  Pain was observed particularly when 
the back was flexed and extended.  Lumbar spine range of 
motion measures were:

Flexion				70 degrees
Extension				10 degrees
Right & Left Lateral Flexion	20 degrees
Right & Left Lateral Rotation	30 degrees

He did not have any postural abnormalities and no kyphosis or 
scoliosis when standing.  He was further found not to have 
motor atrophy and 5/5 strength in all lower extremity 
myotomes.  Ankle jerk reflexes were not produced although 
straight leg raises elicited pain in the lower back and 
buttock.  

X-ray films of the lower back showed degenerative changes in 
the lumbar spine at T12-L1, L1-2, and L5-S1.  He had normal 
sagital and coronal alignment.  No fractures, dislocations, 
or other abnormalities were observed.  

In conjunction with his claim, the veteran's private medical 
treatment records were obtained as were any records from his 
local VA Medical Center (VAMC).  These records do show that 
the veteran has received extensive treatment for back pain 
especially those records from the University of Chicago Spine 
Center.  These records indicate that over the years the 
veteran has complained of pain and limitation of motion.  As 
a result of those complaints, the veteran has undergone 
physical therapy.  He has been prescribed medications.  
Finally, he has been given injections to help with the pain.  
However, none of the records suggest or indicate that the 
veteran has been prescribed bed rest for any extended periods 
of time.  None of the records insinuate that the veteran's 
ability to perform daily functions have been affected except 
when the veteran suffers from a flare-up.  In other words, 
the veteran's daily functions have not been affected 
permanently and irrevocably by the disability.  

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Code 5240 is not for 
application.  38 C.F.R. Part 4 (2007).  Since the veteran has 
not been diagnosed as having favorable ankylosis of the 
spine, or fusion of the lumbar segments, then Diagnostic Code 
5241 is also not for application.  Id.  With respect to 
Diagnostic Code 5235, it too is not for application because 
the veteran did not fracture any of his vertebras.  38 C.F.R. 
Part 4 (2007).

As far as any neurological deficits, none of the medical 
records, including the recent VA orthopedic examination, have 
suggested that the veteran's back disability produces any 
neurological manifestations or symptoms.  While the VA 
examination did show that the veteran had almost mild 
radiculopathy in the left leg, that reduction in feeling was 
minimal.  Moreover, none of the records have indicated that 
there is any generalized neurological deficiency nor do they 
suggest that any nerve possibly affected is paralyzed or 
partially paralyzed as a result of the service-connected back 
disorder.  In other words, the medical evidence does not 
establish atrophy of the involved nerves or for even the 
muscle spasms of the back. 

Nevertheless, the examination report along with the 
statements provided by the veteran and his representative 
attest to the severity of his spinal condition.  However, 
despite being diagnosed as having a serious disability, he 
has not been diagnosed as having degenerative disc disease 
and the records have not shown that the veteran suffers from 
an absent ankle jerk or neurological findings consistent with 
a condition affecting the discs.  Moreover, he appears to 
have full motor strength, and all reflexes are present.

The same records do show that the veteran has complaints of 
pain and tenderness of the back.  When measured last, his 
range of motion was found to be moderately restricted, and he 
complained of chronic pain.  There was also evidence of pain 
on motion.

Yet, the question remains - does the veteran meet the 
criteria for a higher rating pursuant to the rating criteria 
for a lower back disability?  The VA examination report is 
definite in the conclusions that the veteran is not suffering 
from sciatic neuropathy because of his lower back disability.  
Although the veteran has reported pain starting in the lower 
back and radiating to his buttocks and left leg, the medical 
evidence does not establish atrophy of the involved nerves or 
for even continuous or near-continuous or obvious muscle 
spasms of the back.  Moreover, the veteran has not 
experienced paralysis of the nerves and the veteran has been 
capable of moving his lower extremities, even though he 
complains of pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  None of the medical records suggest or insinuate 
that the veteran has been bedridden solely as a result of his 
service-connected lower back disorder.  As reported, the 
veteran's medical treatment records were obtained.  These 
records do not show that he has been prescribed bed rest for 
a period of four to six weeks (or more) by his treating, or 
any other, physician.

With respect to the veteran's restriction of motion, the 
veteran has been assigned a 20 percent disability rating.  In 
order to be assigned a 40 percent rating, the evidence would 
have to show that the veteran was suffering from severe 
limitation of motion of the lumbar segment of the spine.  
Specifically, his forward flexion would have to be limited to 
30 degrees or less.  The most recent VA medical examination 
reading produced a reading of 70 degrees.  Although the 
evidence has shown a reduction in the veteran's mobility of 
the spine, none of the doctors have classified the veteran's 
range of motion as severely limited or as having favorable 
ankylosis of the spine.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
medical evidence, along with the information provided by the 
veteran, attests to the severity of his spinal condition.  
However, they do not suggest that the veteran's condition is 
presently under evaluated.  The records do not reveal 
constant neurological findings consistent with a more severe 
condition affecting the lumbar spine that would entitle him 
to a higher rating.  The VA medical examination reports have 
not noted persistent, chronic radicular symptoms.  While the 
veteran has complained of persistent pain and discomfort that 
has not been relieved by pain medications or therapy, the 
evidence does not show that the pain has restricted the 
veteran's ability to work or to perform the tasks of daily 
living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced lumbar spine 
condition have not been presented.  The evidence proffered 
does not show intervertebral disc syndrome with recurring 
attacks with intermittent relief.  They have not shown muscle 
spasm or absent ankle jerk.  The evidence has not suggested 
that the veteran's forward flexion is limited to 30 degrees 
or less.  Thus, a disability evaluation in excess of 20 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, Part 4 
(2007).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the lumbar spine, and 
that there is pain on motion.  Limited motion of the lumbar 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.

In sum, the Board denies the veteran's claim.  The benefit-
of-the-doubt-rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected back disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2007) are not met.


ORDER


Entitlement to an increased evaluation for the post-operative 
residuals of a herniated nucleus pulposis, L5-S1, with 
radiculopathy extending to the left lower extremity is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


